 Case: 1:16-cv-08637 Document #: 4353 Filed: 02/26/21 Page 1 of 4 PageID #:292861




                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

 IN RE BROILER CHICKEN ANTITRUST                      Civil Action No. 1:16-cv-08637
 LITIGATION
                                                      Judge Thomas M. Durkin
 This Document Relates to:                            Magistrate Judge Jeffrey T. Gilbert

 The Johnny Rockets Group, Inc. v. Tyson Foods,       Jury Trial Demanded
 Inc. et al., Case No. 1:20-cv-03459


                                   AMENDED COMPLAINT
       1.      Plaintiff The Johnny Rockets Group, Inc. (“Johnny Rockets”) hereby amends its

Complaint (ECF 1) in Case No. 1:20-cv-03459, and its claims and allegations in the Direct

Action Plaintiffs’ Amended Consolidated Complaint and Demand for Jury Trial, filed in In re

Broiler Antitrust Litigation, Case No. 1:16-cv-08637 (ECF 4243) (“DAP Amended Consolidated

Complaint”), to name the following Defendants: Utrecht-America Holdings, Inc. and its

subsidiaries, Rabo AgriFinance LLC, Rabobank USA Financial Corporation, and Utrecht-

America Finance Co. (collectively “Rabobank”); and Keystone Foods LLC and its wholly owned

subsidiaries and affiliated entities Keystone Foods Corporation, Equity Group Eufaula Division,

LLC, Equity Group Kentucky Division LLC, and Equity Group Georgia Division LLC

(collectively “Keystone”).

        2.     Johnny Rockets incorporates by reference the factual allegations and reservations

of rights contained in the DAP Amended Consolidated Complaint, amending its row in Section

II’s Chart of Direct-Action Plaintiff Cases as follows:




                                                 1
Case: 1:16-cv-08637 Document #: 4353 Filed: 02/26/21 Page 2 of 4 PageID #:292862




               Operative
              Complaint          Named
                               Defendants          Named-Co-
               (Reference
Plaintiff                         (Not             Conspirators        Causes of Action
              is to Sealed
Name                           Previously            (if any)
               Version, if
              applicable)      Dismissed)
The Johnny    ECF 3660       Agri Stats;        Allen Harim;       Count I (Sherman Act Claim for all
Rockets                      Amick; Case;       Defendant Family   Anticompetitive Conduct); Count XXIII
Group, Inc.                  Claxton;           Co-Conspirators    (Violation of Arizona Antitrust Law);
                             Fieldale; Foster                      Count XXXIII (Violation of Alabama
                             Farms;                                Antitrust Law); Count XXXI (Violation of
                             George’s;                             California’s Cartwright Act); Count XXXII
                             Harrison;                             (Violation of California’s UCL); Count
                             House of                              XXXIV (Violation of Colorado Consumer
                             Raeford; Koch;                        Protection Act); Count XXXV (Violation
                             Mar-Jac;                              of District of Columbia Antitrust Act);
                             Mountaire;                            Count XXII (Violation of FDUTPA);
                             O.K. Foods;                           Count XXXVI (Violation of Hawaii
                             Peco; Perdue;                         Antitrust Law); Count XXIV (Violation of
                             Pilgrim’s                             Illinois Antitrust Act); Count XXVIII
                             Pride;                                (Violation of the Illinois Fraud Act); Count
                             Sanderson;                            XXXVII (Violation of Maine Antitrust
                             Simmons;                              Act); Count XXXVIII (Violation of
                             Tyson; Wayne;                         Michigan Antitrust Act); Count XXV
                             Rabobank;                             (Violation of Minnesota Antitrust Law);
                             Keystone                              Count XXIX (Violation of Minnesota
                                                                   Consumer Fraud Act); Count XXXIX
                                                                   (Violation of Missouri Merchandising
                                                                   Practices Act); Count XL (Violation of
                                                                   Nevada Unfair Trade Practices Act); Count
                                                                   XLI (Violation of Nevada Deceptive Trade
                                                                   Practices Act); Count XXVI (Violation of
                                                                   New Mexico Antitrust Act); Count XXX
                                                                   (Violation of New Mexico Unfair Practices
                                                                   Act); Count XXVII (Violation of NY
                                                                   General Business Law); Count XLII
                                                                   (Violation of North Carolina Unfair Trade
                                                                   Act); Count XLIII (Violation of the Rhode
                                                                   Island Antitrust Act); Count LVII
                                                                   (Violation of S.C. CODE ANN §§ 39-5-
                                                                   10); Count XLIV (Violation of the Utah
                                                                   Antitrust Act); Count XLV (Violation of
                                                                   the Virginia Consumer Protection Act);
                                                                   Count LI (Violation of the Tennessee
                                                                   Antitrust Act); Count LII (Violation of the
                                                                   Wisconsin Antitrust Act)




                                       PRAYER FOR RELIEF

WHEREFORE, Johnny Rockets respectfully requests that the Court:

       A.      Enter joint and several judgments against Defendants in favor of Johnny Rockets;


                                                     2
 Case: 1:16-cv-08637 Document #: 4353 Filed: 02/26/21 Page 3 of 4 PageID #:292863




        B.      Award Johnny Rockets damages in an amount to be determined at trial to the

maximum extent allowed under federal antitrust laws, and enter a joint and several judgment in

favor of Johnny Rockets against Defendants in an amount to be trebled as provided by law;

        C.      Award Johnny Rockets post-judgment interest as provided by law, with such

interest to be awarded at the highest legal rate;

        D.      Award Johnny Rockets attorneys’ fees, litigation expenses, and costs, as provided

by law; and

        E.      Grant Johnny Rockets such other and further relief that the Court may deem just

and proper.

                                         JURY DEMAND

        Pursuant to Federal Rule of Civil Procedure 38(b), Johnny Rockets demands a trial by

jury on all issues so triable.

Dated: February 26, 2021                                Respectfully submitted,

                                                        THE JOHNNY ROCKETS GROUP, INC.

                                                        By: /s/    Lori P. Lustrin
                                                        Robert W. Turken (pro hac vice)
                                                        Lori P. Lustrin (pro hac vice)
                                                        Scott N. Wagner (pro hac vice)
                                                        BILZIN SUMBERG BAENA PRICE &
                                                        AXELROD LLP
                                                        1450 Brickell Ave., Suite 2300
                                                        Miami, Florida 33131-3456
                                                        Telephone: 305-374-7580
                                                        Facsimile: 305-374-7593
                                                        rturken@bilzin.com
                                                        llustrin@bilzin.com
                                                        swagner@bilzin.com

                                                        Andrew P. Bleiman
                                                        MARKS & KLEIN, LLP
                                                        1363 Shermer Road, Suite 318
                                                        Northbrook, Illinois 60062
                                                        Telephone: 312-206-5162


                                                    3
Case: 1:16-cv-08637 Document #: 4353 Filed: 02/26/21 Page 4 of 4 PageID #:292864




                                           Facsimile: 312-420-5568
                                           andrew@marksklein.com




                                       4
